Citation Nr: 0213448	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for conversion 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to February 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's conversion disorder is manifested by a mild 
to moderate degree of symptoms, productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, panic attacks, chronic sleep impairment, and 
mild memory loss. 

3.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
conversion disorder have not been demonstrated, and the 
application of the regular schedular standards is not 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
conversion disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9424 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
applicable to this appeal.  Regulations implementing the 
provisions of the law were promulgated by VA and are 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the April 2001 statement of the case, and an October 
2001 supplemental statement of the case, and various 
correspondence from the RO, including a September 2001 letter 
clearing informing the veteran of the requirements of VCAA, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records reflect the diagnosis and 
treatment of neurosis.  By rating action of March 1945, 
service connection was established for psychoneurosis, 
hysteria, and a 10 percent rating was assigned.  

Ongoing treatment for psychoneurosis, including periods of 
hospitalization, is noted in medical records dated in the 
1940s and 1950s.  VA examinations were conducted in the 1950s 
regarding the severity of the veteran's service-connected 
psychiatric disorder.  By rating action of July 1957, the RO 
reduced the rating from 10 percent to noncompensable.  In a 
January 1958 decision, the Board denied a claim for an 
increased (compensable) rating.  

Based on VA treatment records dated in the 1970s and a VA 
examination conducted in 1977, an increased rating of 30 
percent was assigned by rating action of August 1977.  The 
rating became effective April 5, 1977, and has remained in 
effect since that time.

On November 22, 2000, VA received the veteran's claim 
alleging entitlement to an increased rating for his service-
connected psychiatric condition.  Pursuant to the filing of 
the claim, the veteran was afforded a VA examination in 
December 2000.

In the report, the examiner acknowledged a review of the 
claims folder.  The veteran reported that at that time, he 
was not seeing a psychiatrist, but a doctor on a regular 
basis and provided with nerve medication.  However, he did 
not give the examiner the name of the medication.  The 
veteran reported that he lived alone and that the nerves 
cause him to have a constant headache that moves down into 
the body and legs.  Sometimes, he blacks out and falls, and 
that the last episode occurred two years prior.  He described 
himself as nervous, and noted that his memory is not as good 
as it used to be.  The veteran was taking care of himself in 
his apartment, and that he likes to meet and talk with others 
in the apartment.  He indicated that his complex is for 
elderly people.  He visits his daughter and said that he 
could still drive.  However, he took a van on the day of the 
examination.  He reported poor sleep and that he wakes up and 
has trouble falling back to sleep.  He has dreams and 
nightmares.  He expressed a fear of being robbed.  

The examiner described the veteran as "dramatically 
dressed" and noted that he was oriented to time, person and 
place.  He denied hallucinations, and there was no evidence 
of delusions.  He rated his mood as slightly depressed and 
anxious.  During the interview, he said that he had a mild 
headache.  He did have a good general fund of information.  
He knew the president's name, as well as the date and 
location.  The examiner reported a diagnosis of conversion 
disorder, and assigned a Global Assessment of Functioning 
(GAF) Scale score of 61.  The examiner commented that the 
veteran's symptoms were mild to moderate of anxiety and 
apparently psychogenic pain.  The examiner noted that it has 
been a longstanding illness, and considered the veteran mild 
to moderately disabled from his psychiatric disorder.  He 
appeared capable of managing his own funds.  

VA records show that the veteran was seen in November 2001 
for a visit.  The examiner reported the following opinion:

I have reviewed the patient's health 
history with him seen and examined him as 
well.  My impression is that he suffers 
significant interruption in his 
lifestyle/activities of daily living due 
to [n]eurosis.  As such, I strongly 
recommend that his disability pension be 
increased.



Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for conversion 
disorder, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9424 (2001).  Diagnostic 
Code 9424 contemplates conversion disorder, and a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Here, the clinical findings and complaints of record do not 
show that the veteran's service-connected psychoneurosis is 
manifested by any of the symptoms listed under the criteria 
for a 50 percent rating.  The findings and reported symptoms 
include those that are considered when assigning a 30 percent 
rating.  For instance, the veteran reported problems with 
sleep, difficulties with his memory, rated his mood as 
slightly depressed and anxious, and noted occasional episodes 
of blacking out.  These findings and complaints are 
consistent with symptoms such as depressed mood, anxiety, 
mild memory loss, chronic sleep impairment, and panic 
attacks, required for the assignment of a 30 percent rating.  
In December 2000, the examiner determined that the veteran 
displayed a mild to moderate degree of symptoms.  The 
reported findings and opinion regarding the degree of 
disability are consistent with the examiner's assignment of a 
GAF score of 61.  A GAF score of 70-61, pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV), contemplates 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
relationships.  The Board notes that the more recent opinion 
of November 2001 that the veteran's psychiatric disability 
produces a significant interruption in his lifestyle and 
daily activities.  However, the examiner did not provide a 
detailed list or description of symptoms indicating a higher 
degree of disability than that shown on the VA examination of 
December 2000.  Therefore, it is reasonable to conclude that 
the degree of "significant interruption" is contemplated by 
the 30 percent rating currently assigned.  Given the evidence 
as a whole, the Board finds that the disability picture 
presented does not approximate the criteria for a rating 
greater than 30 percent.  Therefore, there is not a question 
as to which rating should apply in this instance.  38 C.F.R. 
§ 4.7 (2001).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9424, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

In evaluating the claim for an increased evaluation for 
conversion disorder, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 30 percent for 
conversion disorder has not been established, and the appeal 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

